Benjamin Gibbs plaint. agt Samson Shore senior Defendt in an action of debt for witholding Seventy pounds ten Shillings & ten pence due by bond bearing date the .21° of May. 1675. wth other due damages according to attachmt datd April: 18° 1676. . . . The Jury . . . founde for the plaint, the Forfiture of the bond being Seventy pounds ten Shillings & ten pence in mony & costs of Court. The *684Defendt appeald from this judgemt unto the next Court of Assistants & himselfe principall in £:140. Elisha Odlin & Samuel Hudson as Sureties in £ :70. apeice bound themselues respectiuely in the Summes aforesd unto the Treasurer.. on condición the sd Shore shall prosecute his appeale . . .
[Copy of attachment and return is in S. F. 1437. For the appeal, see Records of Court of Assistants, i. 68.]